Citation Nr: 0024677	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for perforation of the 
left eardrum.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left hand, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1945 to November 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied service 
connection for perforation of the left eardrum.  The veteran 
submitted a notice of disagreement in September 1997, and the 
RO issued a statement of the case in October 1997.  The 
veteran submitted a substantive appeal in October 1997.

This matter also comes to the Board from a November 1998 RO 
rating decision that denied an increased evaluation for (1) 
residuals of the veteran's gunshot wound to the left hand 
(rated 10 percent under diagnostic code 5299-5226), and (2) 
bilateral pes planus (rated 10 percent under diagnostic code 
5276).  The veteran submitted notices of disagreement in 
February 1999 and in March 1999, and the RO issued statements 
of the case in March 1999 and in April 1999.  The veteran 
submitted a substantive appeal on the issue of entitlement to 
an increased evaluation for bilateral pes planus in May 1999.  
Correspondence received from the veteran's representative in 
September 1999 was accepted by the Board as a substantive 
appeal, in lieu of VA Form 9, on the issue of entitlement to 
an increased evaluation for residuals of a gunshot wound to 
the left hand.

The issue pertaining to an increased rating for bilateral pes 
planus will be addressed in the Remand that follows this 
decision.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current left eardrum 
disability.

2.  The veteran has not submitted competent (medical) 
evidence linking a current left eardrum disability to an 
incident of service or to a service-connected disability.

3.  Residuals of a gunshot wound of the left hand are 
manifested primarily by ankylosis of the middle finger, 
limitation of motion, degenerative arthritic changes, 
weakness, and complaints of pain.


CONCLUSIONS OF LAW

1.  The claim for service connection for perforation of the 
left eardrum is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating of 20 percent for residuals of 
gunshot wound of the left hand are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.40, 
4.44, 4.45, 4.56, 4.59, 4.71a, Code 5226 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Perforation of the Left Eardrum

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on VA to assist him further in the development of the 
claim.  Murphy at 81.  The United States Court of Appeals for 
Veterans Claims (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Service medical records are negative of manifestations of a 
perforated left eardrum. 

Statements of the veteran in the claims folder are to the 
effect that in August 1945, while firing off mortars with a 
mortar team in service, the veteran's ears started to bleed.  
The veteran states that he went to a field hospital (clinic), 
and that drops were put in his ears.  Service medical records 
show that the veteran was diagnosed with "catarrhal otitis, 
bilateral, mild, inflated ears" in November 1945.  Records 
show that the veteran's ear condition was treated with drops.

The veteran also states that, at the time of his discharge 
examination in November 1946, he was told that his left 
eardrum was punctured.  The report of that examination, 
however, does not substantiate that claim.  The veteran 
states that he continues to have problems with his left 
eardrum.

For purposes of this decision, the Board accepts the 
veteran's report that he sustained a ruptured eardrum during 
service following the mortar blast when his ears bled.  This 
meets the second, incurrence, criterion set forth in Caluza.  

In this case, however, the Board notes that the claims folder 
contains neither medical evidence of a current perforated 
left eardrum or any other disability relative to that area, 
nor medical records of any treatment for a perforated left 
eardrum while in service or post-service.  A 
service-connection claim must be accompanied by evidence that 
the veteran currently has the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992);  see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is the 
veteran's burden to submit evidence of a current disability.  
The absence of such evidence makes the claim not plausible 
and, therefore, not well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for perforation of the left eardrum at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
current disability to an incident of service or to a service-
connected disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

II. Evaluation of Residuals of Gunshot Wound of the Left Hand

A.  Factual Background

The veteran had active service from July 1945 to November 
1946.
 
Service medical records show that the veteran accidentally 
discharged a 45-caliber pistol while cleaning the pistol in 
1946, which resulted in a through-and-through gunshot wound 
of his left hand.  The entrance wound was in the palm about 
an inch proximal to the distal head of the third metacarpal 
joint.  The exit wound was on the dorsum of the hand, one-
half inch proximal to the third phalangeal metacarpal joint.  
The wound was debrided at the field hospital and a cast was 
applied.  Upon further evaluation at another hospital, the 
wound was almost healed.  The veteran was unable to move his 
third finger on the left hand and was unable to dorsiflex the 
fourth finger.  The veteran was diagnosed with the following:  
Wound, gunshot, perforating, moderate, left hand; fracture, 
compound, comminuted, complete distal portion of the third 
metacarpal, left; and fracture, compound, incomplete, base of 
proximal phalanx, third finger, left.

A February 1947 RO rating decision granted service connection 
for residuals of a gunshot wound of the left hand, and 
assigned a 10 percent evaluation under diagnostic code 5226, 
effective from November 1946.

A VA examination in 1948 noted the veteran's complaint of 
intermittent pain and stiffness over the dorsum of the left 
hand in the area of the gunshot wound.  On examination, there 
was no swelling, crepitus, or limitation of motion of the 
left hand.  He underwent another VA examination in 1949.  He 
was diagnosed with residuals of a perforating gunshot wound 
left hand with complete fracture of the distal portion of the 
third metacarpal and the base of the proximal phalanx of the 
third finger, with slight loss of flexion and extension.

The records reflect that the veteran next underwent a VA 
examination in November 1996.  Upon examination of his left 
hand, there were multiple small wounds measuring 3/8 to 1/2 
inch in length, one on the palm at the base of the long 
finger and several small wounds on the dorsum.  The range of 
motion of the fingers was full, except for the long finger 
where the metacarpal phalangeal joint only flexed to 
60 degrees, the proximal interphalangeal joint to 90 degrees, 
and the distal interphalangeal joint to 10 degrees.  The 
veteran was not able to touch the palm of his hand with his 
long finger.  His grasp was weak to a moderate degree.  X-
rays revealed a post-traumatic deformity of the distal aspect 
of the third metacarpal with some shortening, and minimal 
post-traumatic degenerative change at the metacarpal 
phalangeal joint.  The veteran was diagnosed with gunshot 
wound to the left hand with probable degenerative arthritis 
of the metacarpal phalangeal joints of the long, index, and 
ring fingers.

A March 1997 RO rating decision continued the 10 percent 
rating for residuals of gunshot wound of the left hand.

The veteran underwent a VA examination in October 1998.  The 
veteran reported that the pain in his left hand had gotten 
worse, and was present most of the time.  The veteran 
reported having difficulty using his left hand, and that his 
grasp was weak.  He indicated that was unable to make a fist 
and was unable to pick up anything weighing more than 20 to 
25 pounds with his left hand.  Upon examination of the 
veteran's left hand, there were multiple scars; range of 
motion had changed little from the last examination.  There 
was swelling of the metacarpal phalangeal joint.  The veteran 
lacked approximately 3/8 inch of touching the palm when he 
flexed the long finger.  Grasp with the left hand was weak.  
The veteran was diagnosed with gunshot wound to the left hand 
with ankylosis of the left long finger and degenerative 
arthritic changes.

A November 1998 RO rating decision continued the 10 percent 
rating for residuals of gunshot wound of the left hand, and 
the veteran appealed.

B.  Legal Analysis
 
The veteran's claim for an increased evaluation of residuals 
of gunshot wound of the left hand is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considered the evidence of record.  The medical 
findings were compared to the criteria set forth in VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).

Favorable or unfavorable ankylosis of the middle finger of 
either hand warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5226.

A review of the record shows that the RO assigned a 10 
percent evaluation for ankylosis of the left middle finger, 
based upon evidence showing ankylosis, limitation of motion, 
degenerative changes, and complaints of pain and weakness. 
The Board notes that the current rating is the maximum 
applicable to conditions of ankylosis of the middle finger 
under diagnostic code 5226.

Diagnostic code 5003 contemplates degenerative arthritis, and 
ratings are assigned based on limitation of the part 
affected.  Here, the limitation of motion of the affected 
finger is already rated under diagnostic code 5226.  Hence, a 
separate rating for degenerative changes under Code 5003 is 
not warranted.

The evidence reflects that the veteran complains of 
persistent pain in his left hand, and that he has difficulty 
using his left hand.  Pain may provide a basis for a 
compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  The Board has carefully considered the 
veteran's statements to the effect that he has functional 
impairment from pain and weakness that interferes with his 
ability to make a fist and to lift objects weighing more than 
20 pounds.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows functional loss due to weakness and pain, 
in addition to ankylosis of the left middle finger with 
degenerative arthritic changes.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  In this 
case, the evidence shows that the veteran's left hand 
disability is productive of more impairment than is 
contemplated by the Rating Schedule under Code 5226.  That 
diagnostic code relates merely to impairment due to 
limitation of motion of the affected finger.  However, as 
noted above, the veteran also has significant left hand 
weakness due to the gunshot wound residuals.  Although the 
affected hand is the veteran's minor hand, the Board believes 
that the rating schedule is inadequate in this case to 
evaluate the service-connected disability.  Accordingly, the 
Board finds that a 10 percent rating on an extraschedular 
basis is appropriate for the left hand gunshot wound 
residuals, in addition to the 10 percent rating under the 
provisions of Code 5226, resulting in a 20 percent rating for 
the disability.  

Nevertheless, no higher rating may be assigned for the 
disability.  Diagnostic code 5154 contemplates amputation of 
the middle finger.  Amputation of the middle finger with 
metacarpal resection (more than one-half the bone lost) 
warrants a rating of 20 percent.  38 C.F.R. § 4.71a, Code 
5154.  

Under 38 C.F.R. § 4.68, the combined rating for disabilities 
of an extremity shall not exceed the rating for amputation at 
the elective level-here, the metacarpal phalangeal joint-
were amputation to be performed.  Therefore, the rating 
cannot exceed 20 percent.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

The claim for service connection for perforation of the left 
eardrum is denied as not well grounded.

An increased rating to 20 percent disabling is granted for 
residuals of a gunshot wound to the left hand, subject to the 
law and regulations applicable to the payment of monetary 
awards.


REMAND

The Board notes the veteran's complaint that he can walk only 
a short distance before his feet start to hurt.  The record 
also indicates that he wears arch supports for his pes 
planus.  

The record further shows that the veteran has recently been 
afforded two VA compensation examinations for the purpose of 
evaluating his pes planus.  The examinations were reportedly 
conducted by the same examiner, but on both occasions, the 
examiner listed few, if any clinical findings.  Nevertheless, 
a diagnosis of third degree pes planus was recorded on both 
occasions.  However, the Board believes that third degree pes 
planus would require significant abnormal clinical findings.  
Moreover, pertinent clinical findings are needed in order to 
evaluate the service-connected disability.  

Further, the United States Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.  

Therefore, this claim is REMANDED to the RO for the following 
additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-
date records of any treatment or examination he 
has received for his service-connected pes 
planus.  All records so received should be 
associated with the claims file.  

2.  The RO should then schedule the veteran for 
an orthopedic examination to evaluate his 
service-connected pes planus.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All special tests deemed 
appropriate, including x-rays, must be 
completed.  The examiner's report should set 
forth in detail the veteran's complaints, as 
well as all pertinent clinical findings in 
terms of the criteria set forth in VA's rating 
schedule, and should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's pes 
planus.  Consideration should be given to any 
loss due to reduced or excessive excursion, or 
due to decreased strength, speed, or endurance, 
as well as any functional loss due to absence 
of necessary structures, deformity, adhesion, 
or defective innervation.  In particular, the 
examiner should comment on any functional loss 
due to weakened movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the appellant 
is supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his visible 
behavior, e.g., facial expression or wincing, 
on pressure or manipulation.  The examiner's 
inquiry in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the joint.  
It is important for the examiner's report to 
include a description of the above factors that 
pertain to functional loss due to the pes 
planus disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups or 
with repeated use could significantly limit 
functional ability of the affected part.  The 
examiner should portray the degree of any 
additional range of motion loss due to pain on 
use or during flare-ups.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the requested 
development of the record, the RO should again 
consider the veteran's claim, with particular 
consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  If action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case concerning 
all evidence added to the record since the 
March 1999 statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

